Citation Nr: 0202859	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  99-18 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to dependency and indemnity compensation for 
the appellant, as the veteran's surviving spouse, for a 
period prior to her remarriage in April 1994.  

2.  Entitlement to an effective date earlier than February 
18, 1996, for an award of dependency and indemnity 
compensation for the veteran's minor child.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.  He died on June [redacted], 1989.  The appellant was married 
to the veteran at the time of his death.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In September 1997, the RO determined that the 
appellant was not entitled to dependency and indemnity 
compensation due to her remarriage in April 1994.  In October 
1997, the RO issued a rating decision that established 
service connection for the cause of the veteran's death and 
thus dependency and indemnity compensation for the veteran's 
minor child.  The appellant, in her own right, and on behalf 
of the veteran's minor child, has perfected a timely appeal 
with the denial of her claim for dependency and indemnity 
compensation and with the effective date assigned for the 
award of dependency and indemnity compensation for the 
veteran's minor child.  A hearing was held before the 
undersigned member of the Board at the RO (i.e. a Travel 
Board hearing) in September 2001.

The Board notes that in her February 1997 application for 
benefits, the appellant also listed the veteran's daughter, 
who was born in 1976, and indicated that she was attending 
school at that time.  In a November 1997 letter notifying the 
appellant that her claim for dependency and indemnity 
compensation benefits had been granted, the RO requested 
clarification of the claim as it pertained to this daughter, 
and provided forms to be completed by the daughter if she was 
claiming dependency and indemnity compensation benefits 
and/or dependents education benefits.  To date, these forms 
have not been received, and any claim pertaining to the 
veteran's daughter (as a child over the age of 18 years 
attending school) is not before the Board.  

FINDINGS OF FACT

1.  The veteran died on June [redacted], 1989.

2.  In October 1993, the RO received a letter from the 
appellant wherein she requested the veteran's medical 
records, including his service medical records.  

3.  In December 1993, the RO informed that appellant that the 
veteran's service medical records were not in his claims 
folder and that she should feel free to contact them 
regarding any questions.  

4.  On February 18, 1997, the RO received the appellant's 
formal application for dependency and indemnity compensation, 
wherein she noted that she remarried in April 1994.

5.  In October 1997, the RO established service connection 
for the cause of the veteran's death, thus awarding the 
appellant dependency and indemnity compensation on behalf of 
the veteran's minor child; and by a July 1999 administrative 
decision, an effective date of February 18, 1996, was 
assigned for these benefits.  


CONCLUSIONS OF LAW

1.  The criteria required for dependency and indemnity 
compensation for the appellant, as the veteran's surviving 
spouse, for a period prior to her remarriage in April 1994, 
are not met.  38 U.S.C.A. § 5110(d) (West 1991 & Supp. 2001), 
38 C.F.R. §§ 3.150(b), 3.400(c)(2) (2001).

2.  The criteria required for an effective date earlier than 
February 18, 1996, for an award of dependency and indemnity 
compensation for the veteran's minor child are not met.  
38 U.S.C.A. § 5110(d) (West 1991 & Supp. 2001), 38 C.F.R. 
§§ 3.114(a); 3.150(b); 3.400(c)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to these claims, all relevant evidence has been properly 
developed and that no further assistance to the appellant is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  As will be discussed 
below, claims such as the ones before the Board in the 
decision below (involving the effective dates for death 
benefits), generally involve a determination as to when a 
claim, formal or informal, was received.  The relevant 
evidence to review is already of record, and the appellant 
does not claim otherwise.  In any event, through the issuance 
of the July 1999 statement of the case and through discussion 
during the September 2001 Travel Board hearing, the appellant 
and her representative had been put on notice as to the 
evidence generally necessary to substantiate such claims.

A review of the record reflects that the veteran died on June 
[redacted], 1989, and that later that month the RO received from a 
funeral director an application, signed by the director and 
the appellant, for burial benefits (VA Form 21-530).  In 
October 1989, the RO informed the appellant that they could 
not pay the burial allowance and informed her that the 
veteran's death was not caused by a service-connected 
disability.  

In October 1993, the RO received a letter from the appellant 
wherein she requested the veteran's medical records, 
including his service medical records.  She noted that she 
had been unable to locate them.  In a December 1993 letter, 
the RO informed that the appellant that the veteran's service 
medical records were not in his claims folder and that she 
should feel free to contact them regarding any questions.  

On February 18, 1997, the RO received from the appellant an 
application for dependency and indemnity compensation 
benefits (VA 21-534).  In the application, she indicated that 
she remarried in April 1994, and listed a minor child born in 
August 1986, as well as a daughter over the age of 18 years, 
born in September 1976, who was still attending school.  

In an October 1997 decision, the RO established service 
connection for the cause of the veteran's death, awarding the 
appellant dependency and indemnity compensation benefits on 
behalf of the veteran's minor child.  Thereafter, in a July 
1999 administrative decision, an effective date of February 
18, 1996, was assigned for these benefits.  

Essentially, service connection for the cause of the 
veteran's death was established because the evidence 
established that the veteran died of lung cancer, which is 
among those diseases for which service connection is presumed 
where a veteran was exposed to herbicides (if shown to a 
compensable degree, as was the case here).  See 38 C.F.R. 
§ 3.309(e) (2001). 

The Board notes that generally the effective date for 
service-connected death after separation from service is the 
first day of the month in which the veteran's death occurred 
if the claim is received within one year after the date of 
death; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(d)(1) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400(c)(2) (2001).  

However, where dependency and indemnity compensation is 
awarded pursuant to a liberalizing law, a claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law, and a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a) (2001).  The 
effective date of February 18, 1996, was assigned in this 
case because 38 C.F.R. § 3.309 was amended, effective June 9, 
1994, to provide for presumptive service connection for 
respiratory carcinomas, including carcinomas of the lungs, 
bronchus, larynx and trachea, as provided by Public Law 102-
4.  59 Fed. Reg. 29724 (June 9, 1994).

The appellant asserts that an earlier effective date for an 
award of dependency and indemnity compensation for the 
veteran's minor child is in order.  She also claims that she 
is entitled (i.e. on her own behalf) to this benefit from 
November 1993 until the date of her marriage in April 1994.  

Specifically, in her November 1997 notice of disagreement, 
she contends that she should be awarded dependency and 
indemnity compensation from November 1993, the date, when she 
asserts that she originally made a claim for "widows 
benefits."  In her September 1999 substantive appeal, the 
appellant alleged that she had told a representative at VA 
that she was going to file a claim and would have done so in 
November 1993, but was told by this representative not to 
because the veteran's medical records could not be located.  

During the September 2001 Travel Board hearing, the appellant 
made similar allegations, testifying that she first sought 
benefits in 1993 but was told by a VA representative that she 
needed to obtain the veteran's medical records prior to 
filing a claim.  The appellant testified that this VA 
representative attempted to find the veteran's records but 
notified her (via letter) that they were not in the veteran's 
claims folder.  She indicated that she showed this 
notification letter to the VA representative and was told 
that there was nothing she could do about the medical 
records, and that they were probably destroyed in a fire at a 
hospital.  She stressed that it was her intent at the time to 
file for dependency and indemnity compensation benefits 
because she felt that something contracted in Vietnam caused 
the veteran's death.  

The appellant testified that she ultimately sought benefits 
again in 1997 when she found the veteran's medical records 
and gathered information to the effect that he died of a 
service-connected condition, lung cancer due to exposure to 
Agent Orange.  

During this hearing, the appellant's representative argued 
that the appellant's intent in 1993 was to file for benefits, 
and that the VA representative should have explained to her 
that while her income - she was employed at that time - may 
have not allowed for certain benefits (the Board assumes the 
appellant's representative is referring to VA pension), she 
may have been entitled for other benefits (the Board assumes 
dependency and indemnity compensation benefits) since the 
veteran's death was mysterious.  

In sum, the representative and appellant argue that the 
contact made with the VA representative in 1993 should have 
been construed to be an informal claim for benefits, and that 
it should have become apparent at that time, given the nature 
of the veteran's death, that the appellant may have been 
entitled to dependency and indemnity compensation benefits. 

It is noted that, pursuant to VA regulation, upon receipt of 
notice of death of a veteran, the appropriate application 
form will be forwarded for execution by or on behalf of any 
dependent who has apparent entitlement to pension, 
compensation, or dependency and indemnity compensation.  
38 C.F.R. § 3.150 (2001).  

It is also noted that VA regulations provide that a specific 
claim in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.152 (2001).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under VA law, from a claimant, his or her 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought; and, upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155 (2001).

The Board notes that during the veteran's lifetime, service 
connection had not been established for any disabilities and 
he was not otherwise in receipt of VA pension or compensation 
at the time of his death.  Furthermore, at that time, VA law 
and regulations had not provided for presumptive service 
connection for lung cancer where a veteran was exposed to 
herbicides.  Therefore, at the time the RO received the 
application for burial benefits (in 1989, which was also the 
first notice of the veteran's death), it was not apparent 
that the appellant had entitlement to dependency and 
indemnity compensation benefits (or for VA pension; the Board 
notes that as noted during the September 2001 hearing, she 
was employed at that time); as such, the RO did not err in 
not forwarding an application for such benefits to her at 
that time. 

Regarding the appellant's contact with VA in 1993, the 
contemporaneous evidence in the claims folder does not 
indicate that the appellant was seeking dependency and 
indemnity compensation benefits or any other VA benefits at 
that time, just that she was attempting to obtain copies of 
the veteran's medical records, including service medical 
records.  She was informed at the time, as noted above, that 
these records were not in the claims folder, and that she was 
free to contact the RO should she have further questions.  

The documented correspondence between the RO and the 
appellant in 1993 does not reflect that appellant expressed 
an interest in filing a claim for service connection for the 
cause of the veteran's death.  To construe the appellant's 
request for records in 1993, on its own, to be an informal 
claim for benefits would require the Board to engage in 
speculation.  Certainly, it is possible that the appellant 
was seeking the veteran's records in order to decide whether 
or not to file some sort of claim, as it is possible that she 
had some discussion with a VA representative regarding the 
filing of a claim, however, this too is speculative.  The 
bottom line is that there is no documentation of record that 
amounts to a formal or informal claim for dependency and 
indemnity compensation benefits (or pension) prior to 
February 1997.  

As a side note, the Board points out that an application for 
burial benefits (like the one filed in 1989, noted above), in 
and of itself, cannot be considered as an application for 
dependency and indemnity compensation benefits, unless it is 
indicated that such benefits are being sought.  See Mitscher 
v. West, 13 Vet. App. 123, 128 (1999); Shields v. Brown, 8 
Vet. App. 346 (1995); Herzog v. Derwinski, 2 Vet. App. 502 
(1992).

The Board sympathizes with the appellant.  In this case, 
however, the requirements for entitlement to an earlier 
effective date for the grant of dependency and indemnity 
compensation benefits are not met.  In other words, the 
appellant is not entitled, on her behalf, to dependency and 
indemnity compensation benefits from November 1993 until she 
remarried in April 1994, nor is she entitled, on behalf of 
the veteran's minor child, to an effective date earlier than 
February 16, 1996, for dependency and indemnity compensation 
benefits.  

The date of receipt of the February 1997, application for 
dependency and indemnity compensation benefits is 
controlling.  Additionally, because it was received more than 
a year after the date of the veteran's death (and, given the 
circumstances of the veteran's death), the effective date of 
February 18, 1996, is proper.  See 38 U.S.C.A. §§ 5110(d)(1) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.114(a); 3.400(c)(2) 
(2001).  Thus, the requirements for entitlement to dependency 
and indemnity compensation for the appellant, as the 
surviving spouse of the veteran, for a period prior to her 
remarriage in April 1994, and for an earlier effective date 
for an award of dependency and indemnity compensation for the 
veteran's minor child, are not met as a matter of law.  
Shields, supra.  Therefore, the appeal is denied.



ORDER

Entitlement to dependency and indemnity compensation for the 
appellant, as the veteran's surviving spouse, for a period 
prior to her remarriage in April 1994 is denied.

Entitlement to an effective date earlier than February 18, 
1996, for an award of dependency and indemnity compensation 
for the veteran's minor child is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

